DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 8/5/2022 has been entered.

2.	Claims 26-32 were added. Claims 1, 6, 8, 11-13, 17, 19-22, 24-32 are now pending in the application. Claims 8 and 11-13 are withdrawn due to a previous restriction requirement. 

Claim Rejections - 35 USC § 103

3. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1, 6-7, 9, 17, 19-22 and 24-32 are rejected under 35 U.S.C. 103 as being unpatentable over Frater et al. (US Patent 6,255,276).
Regarding claim 1, 21, 24 and 25, Frater et al. teach odorant compositions comprising macrocycles, namely 15- to 17- membered compounds of the formula:

    PNG
    media_image1.png
    104
    152
    media_image1.png
    Greyscale

wherein the dotted line signifies a double bond, X and Y stand for methylene or C2-12-polymethylene and A signifies hydrogen, wherein the compounds are in at least 80% of cis form (claim 1), wherein the compound is selected from oxacycloheptadec-10-en-2-one (claims 2 and 3) thereby reading on the 17-oxacycloheptadec-9-en-1-one as required by the instant claims 1 and 21, and wherein the compounds are in at least 80% of the cis form corresponds to a weight ratio of E to Z of 20:80, which falls within the range of 10:90 to 60:40 as required by the instant claim 1, and wherein the odorant composition contains other additional fragrance substances that are not compounds of formula (I) (Example 40) wherein the additional fragrance substance is for example cis-jasmone (molar mass of 164 g/mol) and Givescone (molar mass of 210 g/mol) thereby reading on ketones having a molar mass in the range of 150 to 285 g/mol as required by the instant claims 1 and 24. Frater et al. teach additional fragrance substances such as benzyl acetate extra which reads on the ester having a molar mass of 150 g/mol as required by the instant claims 1 and 25 (Example 40). Frater et al. teach the compounds can be used in compositions having a wide variety of concentrations, from about 0.1 wt% to about 40 wt% (col. 6 line 16). 
Frater et al. are silent regarding the first compound (E) and the second compound (Z) being in a total amount in the fragrance substance mixture than enhances the pleasant olfactory impression of the one or more additional fragrance substances. 
Frater et al. teach the oxacycloheptadec-10-en-2-one has a musk-like odor including powdery, fruity and green notes (Col. 5 lines 18-20). The amount of the first compound (E) and the second compound (Z) will affect the resulting smell of the one or more additional fragrance substances and it is considered obvious that the final product will have a pleasant olfactory impression. Therefore, the amounts of first compound (E) and the second compound (Z) can be optimized to reach the desired fragrance olfactory impression via a routine optimization. The case law has held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to adjust the relative amount of the compounds for the intended application via a routine optimization, thereby obtaining the present invention.

Regarding claim 7, Frater et al. teach acid catalysts for purification of the crude product (example 5) thereby reading on the performing acid-catalyzed isomerization as required by the instant claim.
Regarding claim 9, Frater et al. teach the compounds enhance the substantivity of the composition (Example 4) thereby reading on (b) as required by the instant claim.
Regarding claim 17, Frater et al. teach the fragrance substance is a perfume oil such as geranium oil, patchouli oil, among others (col. 5 line 59).
Regarding claims 6, and 19-20, Frater et al. teach the compound of formula I in the amount of 10 parts per weight of a total 1000 parts; thereby corresponding to a weight ratio of 99:1 (col. 22 line 5, col. 25 line 59, col. 25 line 25 and col. 25 line 57) and thereby reading on the claimed range of higher than or equal to 80:20, 90:10 and 95:5 as required by the instant claims.
Regarding claim 22, the preferred examples of Frater et al. do not include (E,Z)-cyclohexadec-8-en-1-one (Example 40).

	Regarding claims 26-27, Frater et al. teach verdyl acetate (col. 24 line 60) thereby reading on the esters of cyclic alcohols and the 4,7-methano- 3a,4,5,6,7,7a-hexahydro-5,6-indenyl acetate.
	Regarding claims 28-29 and 32, Frater et al. teach benzyl acetate (col. 22 line 6) thereby reading on esters of araliphatic alcohol and aliphatic carboxylic acids and the benzyl acetate.
	Regarding claims 30-31, Frater et al. teach Iso E Super (col. 5, line 64) thereby reading on the cycloaliphatic ketones and the 2,3,8,8-tetramethyl-1,2,3,4,5,6,7,8-octahydro- 2-naphtalenylmethylketone. 


Response to Argument
5.	Applicant's arguments filed 8/5/2022 have been fully considered but they are not persuasive. 
Regarding the rejections over Frater, Applicant states “Example 30, the ratio of E to Z-oxacycloheptadec-10-en-2-one (17-oxacycloheptadec-9-en-1-one) is 2:98 (1:49), which is far outside of the upper limit of the instantly claimed range. Furthermore, Example 30 of Frater does not include an additional fragrance substance of component (b) of the instant claims.” In response, attention is drawn to the disclosure of Frater wherein Frater teaches the compounds are in at least 80% of the cis form when A is hydrogen (claim 1) which corresponds to a weight ratio of E to Z of 20:80. It is acknowledged that the Example 30 of Frater teach a 1:49 ratio, however, Frater teach a broader range of a weight ratio of E to Z in the specification and claims than demonstrated in one preferred embodiment. This example is considered exemplary for making the claimed compound, but not all possible ratios of E:Z taught by Frater are demonstrated by way of example. 
 Applicant further states “To account for component (b) (the one or more additional fragrance substances), the rejection points to the odorant compositions of Example 40 of Frater. The odorant compositions of Example 40, however, do not include oxacycloheptadec-10-en-2-one (17-oxacycloheptadec-9-en-1-one). Instead, the odorant compositions of Example 40 include the compounds of Examples 4, 6, 8, 24, and 28 of Frater (not the compounds of Example 30).” In response, attention is drawn to the disclosure of Frater wherein Frater teach odorant compositions and teach the general structure comprising 15-17 member lactone compounds. Frater teach the preferred compound oxacycloheptadec-10-en-one in claims 2 and 3 and Example 30 which read on the 17-oxacycloheptadec-9-en-1-one. It is acknowledged that Frater do not particularly teach the claimed 17-oxacycloheptadec-9-en-1-one compound in Example 40, however Example 30 is considered exemplary for an odorant composition. Not all preferred compounds were put into odorant compositions by way of example. As such, it would have been obvious to put the claimed compound oxacycloheptadec-10-en-2-one (17-oxacycloheptadec-9-en-1-one) in an odorant composition based on the disclosure of Example 30. 
Applicant further states “the instant claims provide that the amount of oxacycloheptadec-10-en-2-one (17-oxacycloheptadec-9-en-1-one) in the fragrance substance mixture is less than 1 wt.%. Frater generically describes using its macrocyclic musk compounds in a “wide variety of concentrations, for example, from about 0.1 wt.% (detergents) to about 40 wt.% (alcoholic solutions)” See Frater, col. 6, lines 15-18. Nonetheless, all of the exemplified odorant compositions of Frater include at least 1 wt.% of macrocyclic musk compounds, which is higher than claimed.” 
 In response, attention is drawn to the disclosure of Frater wherein Frater teach a broad range of from about 0.1 wt% to about 40 wt% which overlaps the instantly claimed range (less than 1 wt%). As such, the amount of 1 wt% is prima facie obvious. 
Regarding the affidavit, the various ketone and ester fragrance substances were evaluated within the claimed E:Z range (A and B) and outside of the claimed E:Z range (C and D). However, this data is not sufficient to overcome the prima facie case of obviousness because it is not commensurate in scope with the claimed invention. The data presented is for fragrance amounts of 10 wt% wherein the claimed range is less than 1 wt%. The data is not commensurate in scope with the claim language and there is no data to show the criticality of the previously claimed “fragrance substance mixture is less than 1 wt.%”. Furthermore, the data presented is for 8 ketone and ester fragrance substances in the affidavit, however, the claim is drawn to “wherein the one or several additional fragrance substances are selected from the group consisting of ketones and esters having a molar mass in the range of 150 to 285 g/mol”. The claim language encompasses a much broader range of fragrance substances other than the 8 exemplary fragrance substances mentioned in the affidavit. 
Applicant states that new claims refer to the classes and specific fragrances tested in the declaration. In response, attention is drawn to the rejection as set forth above for claims 26-32, wherein Frater et al. teach the same additional fragrance substances as listed in the claims and the declaration.It is for these reasons that Applicant’s arguments are not found to be persuasive.



Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARRIE L REUTHER/Primary Examiner, Art Unit 1763